58 Wash. 2d 153 (1961)
361 P.2d 642
In the Matter of the Disciplinary Proceedings Against WILLIAM C. TIMOTHY, an Attorney at Law.[*]
No. C.D. 3484.
The Supreme Court of Washington, En Banc.
April 27, 1961.
T.M. Royce, for Board of Governors.
OTT, J.
William C. Timothy was admitted to the practice of law in this state on August 31, 1949. He practiced law in Pierce county. March 24, 1960, a complaint was filed by the board of governors of the Washington state bar association, charging William C. Timothy with two acts of misconduct, namely, (1) wrongfully informing Antoinette Reed that she had been appointed administratrix of her deceased mother's estate, when she had not, in fact, been appointed, and making certain other false representations relating to the administration of the estate, and (2) appropriating to his own use $10,488.18 belonging to the estate of Carrie B. Brengman while he served as administrator of the estate.
A trial amendment to the complaint was allowed, which alleged that on April 15, 1960, William C. Timothy had pleaded guilty to a charge of grand larceny of the funds belonging to the Brengman estate.
William C. Timothy appeared at the disciplinary trial, and admitted the truth of the charges alleged in the complaint. Two friends testified in his behalf that, in their opinion, William C. Timothy was professionally competent and, *154 if given an opportunity, would be able to rehabilitate himself.
The trial committee entered appropriate findings of fact, and recommended to the board of governors that respondent be disbarred from the practice of law in this state upon the grand larceny conviction.
August 19, 1960, the board of governors met and adopted the findings and recommendations of the trial committee. The matter was presented to this court on March 22, 1961.
[1] Rule for Discipline of Attorneys 10, RCW Vol. 0 (which was in effect at the time this action accrued), provided in part:
"An attorney or counselor may be reprimanded, suspended or disbarred for any of the following causes:
"(1) His conviction of a felony or misdemeanor involving moral turpitude, in which case the record of conviction shall be conclusive evidence...."
The facts are undisputed. Respondent was convicted of a felony. All procedural steps have been complied with that are required by the Rules for Discipline of Attorneys. We are in accord with the findings and recommendations of the board of governors, and they are approved and confirmed.
It is, therefore, hereby ordered that respondent, William C. Timothy be, and he hereby is, disbarred from the practice of law in the state of Washington, and that his name be stricken from the roll of attorneys.
FINLEY, C.J., MALLERY, HILL, DONWORTH, WEAVER, FOSTER, and HUNTER, JJ., concur.
ROSELLINI, J., did not participate.
NOTES
[*]  Reported in 361 P. (2d) 642.